DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “at least one fastening mechanism, and wherein the support member defines at least one opening through which the at least one fastening mechanism extends through to secure the at least one base member to the support member” (claim 13, lines 1-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, lines 12-13, the term “the base member” is suggested to be changed to --the at least one base member-- in order to provide consistency. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “at least one fastening mechanism, and wherein the support member defines at least one opening through which the at least one fastening mechanism extends through to secure the at least one base member to the support member” (claim 13, lines 1-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the respective base member” (lines 15-16) lacks proper antecedent basis. Furthermore, it is unclear if the limitation is referring to the at least one base member being claimed in claim 1, line 3 or “the base member” in 
Regarding claim 4, the limitation “the end” (line 1) lacks proper antecedent basis. 
Regarding claim 9, the limitation “wherein each combination of base member and finger members is substantially identical to one another” (lines 1-2) is unclear as to how to determine the metes and bounds of the limitation, specifically, what is considered as “substantially identical”, furthermore, the limitation is unclear because it is unclear if the base member being substantially identical to the finger members? or, if a combination of one base member and finger members being substantially identical to another combination of base member and finger members. Furthermore, it is unclear if the applicant is trying to redefine the claim to have a plurality of base members, due to the use of the term “each”, it is noted that claim 1 claims “at least one base member”. 
Regarding claim 12, the limitation “the tips” (line 12) lacks proper antecedent basis. Furthermore, it is unclear if “the tips” are referring to “the tip portion” of the finger members in claim 1. 
Regarding claim 14, the limitation “the same size” (lines 1-2) lacks proper antecedent basis. Furthermore, it is unclear if each of a plurality of base members is the same size to one another or same size to another structure. Furthermore, the limitation “wherein each of a plurality of base members” (line 1) is unclear if the applicant trying to redefine the “at least one base member” (claim 1, line 3) to be a plurality of base members, or if “each of a plurality of base members” are a different structure relative to the “at least one base member” being claimed in claim 1, line 3. 

Regarding claim 18, the limitation “the end” (line 1) lacks proper antecedent basis.
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 6-12, 14-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Zhansen (CN102247277).

    PNG
    media_image1.png
    826
    783
    media_image1.png
    Greyscale

Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device), comprising: a support member (11, fig. 2, paragraph 0028); at least one base member (22 and 41, fig. 2, paragraph 0028) 

Regarding claim 6, Zhansen discloses the at least one base member (22 and surface of 41) is cylindrical (see figs. 1-4, as shown, the base 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base member is just 22)
Regarding claim 7, Zhansen discloses the support member is a singular, linear, and uniformly tubular bar (see support member 11 in figs. 2-4).
Regarding claim 8, Zhansen discloses the plurality of finger members is six in number (see fig. 2, as shown, there are six finger members 3 and 42).
Regarding claim 9, Zhansen discloses each combination of base member and finger members is substantially identical to one another (see fig. 2, there are three combination of the base and finger members, and they are identical, see paragraph 0028).
Regarding claim 10, Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), but fails to specifically disclose about a width of human shoulders. However, 18 cm long is around/about a shoulder length of an infant or toddler. If there is any doubt that 18 cm long is about a width of a human shoulders, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about a width of a human shoulders for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are 
Regarding claim 11, Zhansen discloses the shaft of the finger members are cylindrical (see the annotated-Zhansen fig. 2 above, as shown the shaft of the finger members 3/42 are curved and cylindrical).
Regarding claim 12, Zhansen discloses the tips of the finger members are co-planar (see figs. 1-4 and paragraph 0028, Zhansen discloses that there are three vertical columns 22 with 3 and 42 extending on both sides of 22, since they are of the same height and comprise a surface, at least two of the tips of 42 would be in the same plane, see the annotated-Zhansen fig. 1 above). However, if there is any doubt that Zhansen discloses the tips of the finger members are co-planar, the feature of having the tips of the finger member being co-planar is considered as being an obvious design choice, since having them being co-planar involves mere changes in shapes that would provide no criticality to the invention. 
Regarding claim 14, Zhansen discloses each of a plurality of base members (22 and  surface of 41) is the same size (see paragraph 0028 and figs. 2-4, as disclosed, there are three columns, they are all being represented by the same reference number 22, therefore, they are the same structure with the same size).
Regarding claim 15, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device), comprising: a singular, linear, and uniformly tubular bar (11, fig. 2, paragraph 0028); a plurality of base members (22 and 41, fig. 2, 
Regarding claim 16, Zhansen discloses that the base members (22 and 41) are two in number (see figs. 2-3, there are three base members 22/41, and paragraph 0028).
Regarding claim 19, Zhansen discloses the base members (22 and 41) are cylindrical (see figs. 1-4, 22 is cylindrical, alternatively, the top surface can be considered as the top surface of 22 that connects to the rotatable massage ball 41, and the base members is just 22).
Regarding claim 20, Zhansen discloses a length of the support member is about 18 cm long (paragraphs 0010 and 0015), but fails to specifically disclose about a width of human shoulders. However, 18 cm long is around a shoulder length of an infant or toddler. If there is any doubt that 18 cm long is about a width of a human shoulders, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the support member to be about a width of a human shoulders for the purpose of accommodating different size user and different body parts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Claims 3-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) as applied to claims 1 and 15, respectively, in view of Sjobakk (2006/0135323). 

However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
After the modification, the region of the rubber coating is the grip region. 
Regarding claim 4, the modified Zhansen discloses that the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Regarding claim 5, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk).
Regarding claim 17, Zhansen discloses a singular, linear and uniformly tubular bar (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).

After the modification, the region of the rubber coating is the grip region. 
Regarding claim 18, Zhansen discloses the grip region is disposed at the end of the support member (see the modification with Sjobakk, since the rubber is a coating, it would be on a surface of the support member 11 of Zhansen, therefore, the surface is an end).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277), and further in view of Spratt (5,730,708).
Regarding claim 13, Zhansen discloses a support member (11) and a base member (22), but fails to disclose at least one fastening mechanism, and wherein the support member defines at least one opening through which the at least one fastening mechanism extends through to secure the at least one base member to the support member.
However, Spratt teaches a fascia tissue fitness device (massaging device shown in fig. 1 of Spratt, Col 3, lines 2-9, fig. 4 shows how to assembly the massaging device), comprising: providing a support member (20 of Spratt); a base member (massage members (8), fig. 5); at least one fastening mechanism, and wherein the support member defines at least one opening through which the at least one fastening mechanism extends through to secure the at least one base member to the support 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the base member and the support member of Zhansen to have the at least one fastening mechanism as taught by Spratt for the purpose of allowing the base member to be removable from the support member, thereby providing ease of replacement of parts.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (2013/0197405) is cited to show a massage device having a handle having rubber like material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785